Exhibit 99.3 EQUIPMENT LEASE This Equipment Lease (this “Lease”) is made and entered into this 5th day of March, 2010 by and between CIRTRAN CORPORATION (“Lessor”), and KATANA ELECTRONICS, LLC, a Utah limited liability company (“Lessee”). RECITALS A.Lessor owns (or has the legal right to use) all the equipment, machinery and furniture used in connection with electronic assembly, cabling and harnessing attached hereto as Exhibit A (the “Equipment”). B.Subject to the terms and conditions of this Lease, Lessor desires to lease to and provide possession to Lessee of the Equipment for Lessee to use in connection with its business. C.Subject to the terms and conditions of this Lease, Lessee desires to lease and take possession of the Equipment for use in its business. AGREEMENT NOW, THEREFORE, for and in consideration of the premises and the mutual covenants contained herein, and for other good and valuable consideration, the receipt, adequacy and legal sufficiency of which are hereby acknowledged, the parties do hereby agree as follows: 1.Lease. Lessor hereby leases to Lessee and Lessee hereby leases from Lessor, the Equipment. 2.Lease Term. The term of this Agreement, shall be for a period commencing on March 1, 2010 and ending on April 30, 2010 (the “Initial Term”).Upon termination of the Initial Term, this Agreement shall automatically renew on a month-to-month basis (the “Renewal Terms”) unless terminated by either party by delivering written notice to the other party at least thirty (30) days prior to the end of the then existing term.The Renewal Terms, if any, together with the Initial Term are collectively referred to hereinafter as the “Term”. 3.Lease Payments.In consideration for the leasing of the Equipment, Lessee shall pay Lessor a lease payment of One Thousand Dollars ($1,000) per month during the Term, payable in arrears on the last day of each calendar month. 4.Condition of the Equipment. Lessor and Lessee have examined the Equipment and stipulate, represent and warrant that the Equipment is, at the date of this Lease, in good repair, and that no representation as to the condition or repairs thereof have been made by Lessor prior to at the execution of this Lease that are not herein expressed or endorsed herein. 5.Alterations and Improvements.Lessee shall make no alterations, additions, or improvements to the Equipment without the prior written consent of the Lessor.
